Title: From James Madison to Edward Everett, 26 February 1825
From: Madison, James
To: Everett, Edward


        
          Dear Sir
          Montpellier Feby. 26. 1825
        
        I have recd. the copy of the late anniversary Oration delivered at Plymouth kindly sent me: and I thank you for the pleasure its perusal has afforded. You have been very successful in the difficult task of avoiding, in so trodden a path, the footsteps which preceded you. And the value of the publication is not a little enhanced by the notes annexed to it. Be pleased to accept with my thanks the renewed assurances of my great respect & sincere esteem
        
          James Madison
        
      